Citation Nr: 0810349	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-29 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
cervical strain, myositis and degenerative joint disease 
(DJD) in the cervical area, from April 12, 2006.

2.  Entitlement to an initial evaluation in excess of 20 
percent for cervical strain, myositis and DJD in the cervical 
area, prior to April 12, 2006.

3.  Entitlement to service connection for limitation of 
motion of the left lower extremity, claimed as directly 
related to service and as secondary to service-connected 
disability.

4.  Entitlement to service connection for limitation of 
motion of the right lower extremity as secondary to service-
connected disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for limitation of 
motion of the right lower extremity as directly related to 
service.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1960 to May 1962, 
and from May 1974 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005, May 2006, October 2006, 
and February 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which respectively assigned a 20 
percent initial rating for cervical strain, myositis and DJD 
in the cervical area, effective from June 2003, denied 
service connection for limitation of motion of the lower 
extremities, assigned a 40 percent rating for cervical 
strain, myositis and DJD in the cervical area, effective from 
April 12, 2006, and denied entitlement to a total disability 
rating based on individual unemployability.  As the veteran 
disagreed with the initial rating provided for his cervical 
spine disability, the Board will consider entitlement to an 
increased rating from the effective date of service 
connection, to include entitlement to any "staged rating" 
throughout this time frame.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

Additional VA treatment records were provided by the veteran 
in December 2007 without waiver of the RO's initial review of 
that evidence.  However, since the veteran previously waived 
such review in connection with VA treatment records submitted 
immediately precedent to these records approximately one week 
earlier, the Board finds it reasonable to conclude that the 
veteran intended his earlier waiver to also apply to these 
subsequently produced records.

While the RO adjudicated the veteran's claim for service 
connection for limitation of motion of the lower extremities 
on a de novo basis, the Board finds that a claim for direct 
service connection for right leg disability was previously 
denied in a February 2003 rating decision that was not 
appealed.  Thus, the Board must address this aspect of the 
claim on a new and material basis.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial).  Although 
the Board has determined that new and material evidence has 
been received to warrant the reopening of the claim, the 
Board finds that further development is necessary with 
respect to the claim.  The issues of entitlement to service 
connection for limitation of motion of the left and right 
lower extremity, claimed as directly related to service and 
as secondary to service-connected disability, and entitlement 
to TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for limitation of motion 
of the right lower extremity as directly related to service 
was denied in a February 2003 rating decision that was not 
appealed.

2.  The evidence submitted since the February 2003 rating 
decision pertinent to the claim for service connection for 
limitation of motion of the right lower extremity is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

3.  Before and after April 12, 2006, the veteran's service-
connected cervical strain, myositis, and DJD in the cervical 
area has been manifested by severe limitation of motion of 
the cervical spine but not incapacitating episodes, nerve 
damage, or ankylosis.  


CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied the 
veteran's claim for service connection for limitation of 
motion of the right lower extremity is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.302, 20.1103 
(2007).  

2.  Evidence received since the February 2003 rating decision 
is new and material, and the appellant's claim for service 
connection for limitation of motion of the right lower 
extremity is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2007).

3.  Prior to April 12, 2006, the criteria for a 30 percent, 
but not greater, rating for cervical strain, myositis, and 
DJD in the cervical area have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5290, 5293 (2003), 5235-5243 
(effective September 26, 2003).

4.  Since April 12, 2006, the criteria for a rating in excess 
of 40 percent for cervical strain, myositis, and DJD in the 
cervical area have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5290, 5293 (2003), 5235-5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for limitation of motion of the right lower 
extremity as directly related to service, the Board has 
determined that new and material evidence has been submitted 
to reopen the claim.  Accordingly, even if the Board did not 
adequately comply with either the duty to notify or the duty 
to assist as to this claim, such error would be harmless.  
Thus, the Board will only address whether VCAA guidelines 
have been met with respect to the veteran's claim for an 
increased initial rating for cervical strain, myositis, and 
DJD in the cervical area.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided to the veteran before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
medical records are associated with the claims folder, as are 
post-service VA medical examination reports and VA and 
private treatment records.  Although there is an indication 
in the record that the veteran had apparently been in receipt 
of Social Security Administration (SSA) disability 
compensation since July 1994, and all of the records 
associated with this award are not of record, the veteran has 
testified that such disability was granted for a condition of 
the nerves and the subject initial increased rating claim was 
filed in June 2003.  Thus, since there is no likelihood that 
records from the veteran's SSA file would further 
substantiate this claim, the Board finds that remand to 
obtain the veteran's SSA file is not warranted.  The Board 
therefore finds that VA has satisfied its duty to notify and 
the duty to assist pursuant to the VCAA.  



II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for Limitation of 
Motion of the Right Lower Extremity

The record reflects that a claim for service connection for 
limitation of motion of the right lower extremity as directly 
related to service was denied by a February 2003 rating 
decision.  The veteran did not file a timely notice of 
disagreement with that rating decision and accordingly, it 
became final when the veteran did not perfect his appeal 
within the statutory time limit.  Evans v. Brown, 9 Vet. 
App. 473, 285 (1996).  As such, the veteran's claim for 
service connection for limitation of motion of the right 
lower extremity as directly related to service may only be 
reopened if new and material evidence is submitted.  Based on 
the grounds stated for the denial of the claim in the 
February 2003 rating decision, new and material evidence 
would consist of medical evidence of a current diagnosis of 
disability and/or evidence linking such diagnosis to service.  
In this regard, additional evidence received in this case 
includes VA examination records containing diagnoses of 
disability with respect to the right lower extremity such as 
a diagnosis of DJD of the knees with quadriceps calcific 
tendonitis by x-rays in April 2006.  

Since the February 2003 rating decision denied the claim in 
part on the basis that there was no current diagnosis of a 
disability of the right lower extremity, the Board finds that 
current medical evidence of right lower extremity disability 
would, by itself, warrant the reopening of the claim, and 
that this evidence was not previously submitted, relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2007).  Therefore, the Board concludes that the 
claim for service connection for limitation of motion of the 
right lower extremity as directly related to service is 
reopened.







III.  Entitlement to Initial Increased Ratings 

Background

Service connection was granted for cervical strain, myositis 
and DJD in the cervical area, effective from June 17, 2003, 
by a February 2005 rating decision, at which time a 20 
percent rating was assigned for cervical strain under the new 
criteria for spine injuries, effective since September 2003.

VA treatment records for the period of July 2002 to July 2003 
reflect that in July 2002, the veteran's problems included 
cervical herniated nucleus pulposus (HNP) with posterior 
spurs and diffuse idiopathic skeletal hyperostosis (DISH).  
Physical examination revealed a stiff trunk, tenderness over 
the whole spine.  The assessment included severe DISH causing 
ankylosis of the spine.  In October 2002, the veteran's 
problems included DISH and cervical HNP with posterior spurs.  
Physical examination revealed robot-like movement only of the 
spine, a very stiff neck, and marked muscle spasm throughout 
the whole trapezius.  The assessment was severe DISH with 
temporary relief from conservative treatment.

In March 2003, the veteran's problems included DISH and 
cervical HNP.  The veteran complained of persistent neck 
stiffness.  Physical examination revealed extensive muscle 
spasm over the whole trapezius with supraclavicular bulging, 
and there was very limited range of motion of the cervical 
spine.  The assessment was significant arthritis causing 
marked limitation of spine mobility.  In July 2003, the 
veteran continued to complain of persistent neck pain.  
Physical examination revealed extensive, severe muscle spasm 
throughout the whole trapezius and interscapular muscles, and 
almost no mobility of the cervical spine.  The assessment was 
persistent cervical pain and ankylosis.  

A VA outpatient treatment record from October 2003 reflects 
that the veteran reported more weakness of the legs.  
Physical examination revealed extensive muscle spasm over the 
whole trapezius muscle.  There was exquisite tenderness in 
the same areas.  There was almost no mobility of the cervical 
spine in all planes.  The assessment was that the veteran had 
been experiencing progressive functional deterioration in 
functional activities due to severe cervical pain.  

VA spine examination in October 2004 revealed that the 
veteran's medical records were carefully reviewed in 
conjunction with the examiner's examination of the veteran.  
The veteran complained of pain in the cervical paravertebral 
muscles that would last from 5 to 8 hours.  The pain was 
sharp, burning and stabbing, and intensity was usually 5/10.  
Flare-ups at 10/10 occurred once a week and lasted 5 to 6 
hours.  Physical examination revealed no kyphosis or 
scoliosis.  The range of motion of the cervical spine 
revealed forward flexion from 0 to 20 degrees (normal is 0 to 
45), which was painful from 0 to 20 degrees.  Extension was 
from 0 to 10 degrees (normal is 0 to 45 degrees), which was 
painful in the last 5 degrees.  Bilateral rotation was at 0 
degrees.  Normal rotation was from 0 to 80.  There was 
evidence of spasms palpated as cervical spine muscles and 
exquisite tenderness in the same area.  There were no 
postural abnormalities or fixed deformity in the cervical 
area but it was noted that the veteran was grimacing upon 
range of motion and the examiner was unable to perform the 
DeLuca maneuver due to pain and tenderness in the cervical 
area.  

Neurological examination did not reveal any deficits upon 
pinprick examination at any cervical areas in the upper 
extremities.  There was also no muscle atrophy in the upper 
extremities, with normal tone and 5/5.  Reflexes were +1 and 
symmetrical bilaterally.  Cervical magnetic resonance imaging 
(MRI) from April 2002 was noted to reveal extensive 
degenerative changes in the cervical spine, including 
osteophytes, and posterior disc herniation at C2-3 without 
significant impingement.  There was also posterior protrusion 
at C3-4 with mild extrinsic impression in the cervical cord.  
The diagnosis was chronic active cervical strain-myositis, 
and extensive DJD in the cervical area.  

VA outpatient treatment records for the period of February 
2005 to August 2005 reflect that in February 2005, it was 
noted that the veteran's complaints included neck rigidity 
for which he carried an orthopedic neck collar.  In April 
2005, the veteran's problem list included ankylosing 
spondylitis and degeneration of the cervical intervertebral 
disc.  In May 2005, musculoskeletal evaluation revealed that 
the veteran's range of motion was intact and that muscle tone 
was adequate.  There were also no deformities and no gross 
motor and sensory deficits.  In July 2005, the veteran was 
noted to be tense with a rigid neck.  In August 2005, the 
veteran complained of chronic cervical and low back pain 
secondary to HNP.  Examination revealed significant muscle 
spasm of the whole trapezius and paravertebral muscles and 
that there was no active or passive range of motion of the 
cervical spine.  

VA treatment records for the period of August to December 
2005 reflect that in August 2005, there was significant 
muscle spasm of the whole trapezius and no active or passive 
range of motion of the cervical spine.  In November 2005, 
however, the veteran's musculoskeletal range of motion was 
intact, muscle tone was adequate, there were no deformities, 
and no gross motor and sensory deficits.

A private medical record from January 2006 reflects that the 
veteran complained of progressive neck stiffness and 
examination revealed extensive muscle spasm over the whole 
trapezius and no cervical spine mobility.  The assessment was 
severe ankylosis secondary to DISH and it was noted that his 
general deterioration had been progressive with total 
dependency for activities of daily living (ADL) due to 
ankylosis.

At the veteran's personal hearing in February 2006, the 
veteran testified that he had difficulty moving his neck and 
that he was also having difficulties with his arms and legs.

VA spine examination in April 2006 revealed that the 
veteran's medical history included ankylosing spondylitis and 
cervical disc degeneration.  The veteran complained of 
cervical pain with radiation to the shoulders and arms 
associated with numbness.  The pain was constant in the 
cervical and lumbar area and described as severe.  During the 
previous year, the veteran had been followed by primary care 
providers every three months and took physical and 
occupational therapy.  Each day for the previous year the 
veteran reported constant pain that prevented any activity.  
The veteran also noted that he used a neck collar.  The 
veteran was noted to have kyphosis of the spine and did not 
have symmetry and rhythm in spinal motion of the cervical 
spine.  The examiner indicated that he was unable to measure 
range of motion of the cervical spine because the veteran had 
severe excruciating pain and did not move the cervical spine 
although cooperative to the examiner.  Therefore the examiner 
could not state whether his motion was additionally limited 
by pain, fatigue, weakness, or lack endurance following 
repetitive use of the cervical spine.  The examiner did note 
weakness of the muscles of the veteran's upper extremities 
with a muscle strength graded at 3.5/5, and that there was 
severe tenderness to palpation on both trapezius and cervical 
paravertebral muscles.  There were no postural abnormalities 
of the cervical spine or fixed deformities.  

Neurological examination revealed that the veteran had 
diminished pinprick and smooth sensation in the upper and 
lower extremities, not following any specific dermatomal 
pattern, and more pronounced distally.  There was no muscle 
atrophy of either the upper or lower extremities, but there 
was muscle weakness as noted previously.  The diagnosis 
included chronic cervical strain, myositis, and extensive DJD 
in the cervical area, spondyloarthritic changes from T11 to 
S1, and bilateral trapezius and cervical paravertebral 
myositis.  

A VA treatment record from the end of April 2006 once again 
indicates that the veteran's musculoskeletal range of motion 
was intact, muscle tone was adequate, there were no 
deformities, and no gross motor and sensory deficit.

Private MRI of the cervical spine in May 2006 reflects an 
impression of posterior disc osteophyte complex herniations 
at multiple levels, increased signal intensity of the discs 
at C5-7, and narrowing of the anterior-posterior diameter of 
the central canal at C5-6 and C6-7.  

A private medical record from June 2006 reflects an 
assessment that included cervical HNP and peripheral 
neuropathy.  A June 2006 electromyogram was noted to reveal 
essentially normal findings in the upper extremities except 
for certain results which were suggestive of carpal tunnel 
syndrome at the wrist.  

An August 2006 private medical statement reflects that the 
veteran had cervical HNP at C4-5, C5-6, and C6-7 that 
affected both upper extremities.  It was also noted that the 
veteran complained of associated muscle spasm.

VA treatment records from July 2006, October 2006, and 
January 2007 again indicate that musculoskeletal range of 
motion was intact, muscle tone was adequate, there were no 
deformities, and no gross motor and sensory deficits.

A VA treatment record from May 2007 reflects severe spasms in 
the bilateral cervico-dorsal region (worse on the right side) 
and severe tenderness in the bilateral neck.  Active range of 
motion of the neck was stated to be very limited, and there 
was severe guarding with any effort to move the neck 
passively.  There was also decreased pinprick sensation in 
the bilateral C4 to C8 dermatomes.  The assessment included 
chronic cervical pain due to DISH and degenerative disc 
disease, cervical and cervico-dorsal muscle spasms, limited 
range of motion in the neck, and upper and lower extremities, 
and significant guarding upon examination due to pain 
referred by the veteran.  It was indicated that the veteran's 
symptoms of numbness were most probably due to his condition 
of diabetes mellitus (peripheral neuropathy).  

A VA treatment record from June 2007 reflects a chief 
complaint of chronic neck pain, noted to be due to 
degenerative spine disease and discogenic degenerative 
changes.  The veteran reported that the neck pain was 
constant, of severe intensity, and radiated to both shoulders 
and upper extremities, with associated weakness in the upper 
extremities and numbness in both hands.  MRI was interpreted 
to reveal an impression of extensive degenerative changes 
throughout the cervical spine with associated posterior 
longitudinal ligament calcification, exuberant anterior 
bridging osteophytes, compatible with known DISH disease, 
mild posterior osteophytosis changes from C2 to T2 levels 
with relative sparing at C7-T1 level, posterior disc 
herniation midline location C2-3, and posterior disc bulging 
and posterior disc protrusion at C3-4.

VA treatment records for the period of July to October 2007 
reflect that in October 2007, there was moderate tenderness 
to palpation in the bilateral neck and mid/lower cervico-
dorsal region.  There was also very limited neck 
flexion/extension/bilateral rotation due to pain inhibition.  


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

As was previously noted, service connection was granted for 
cervical strain, myositis and DJD in the cervical area, 
effective from June 17, 2003, by a February 2005 rating 
decision, at which time a 20 percent rating was assigned for 
cervical strain under the new criteria for spine injuries, 
effective since September 2003.  Thereafter, an October 2006 
rating decision increased the evaluation for this disability 
to 40 percent, effective from April 12, 2006, apparently on 
the basis that VA examination at that time reveal a 
sufficient lack of movement in the neck to be analogous to a 
finding of unfavorable ankylosis and entitlement to a 40 
percent rating under the new rating criteria for injuries to 
the spine.

While the Board finds that a higher evaluation is warranted 
for limitation of motion of the cervical spine prior to April 
12, 2006 based on former Diagnostic Code 5290 which was still 
in effect at the time the veteran filed the subject claim for 
benefits in July 2003, the Board does not find that there is 
any basis in the record to assign a rating higher than 30 
percent prior to April 12, 2006, or higher than 40 percent 
after April 12, 2006, under either the older or newer rating 
criteria.  

With respect to the veteran's claim for increased rating, the 
Board is mindful of the fact that it will be necessary to 
consider former Diagnostic Codes 5290 and 5293, the Codes for 
arthritis, and the criteria arising out of revisions to the 
Codes related to spine disabilities effective in and after 
September 2002.

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees or the combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees or, muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees or combined range of motion of the cervical 
spine not greater than 170 degrees or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; favorable ankylosis or 
forward flexion of the cervical spine to 15 degrees or less 
warrants a 30 percent rating; and unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective as 
of September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The Court has held that where a diagnostic code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40, and 4.45, with respect to pain, do not 
apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, 
the General Counsel for VA has issued an opinion in which it 
was held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."  In Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court also determined that if a 
claimant is already receiving the maximum disability rating 
available, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable.

As was noted earlier, with the exception of the period prior 
to April 12, 2006, the Board finds that neither the former 
nor current applicable rating criteria provide any basis for 
higher ratings.  

Over the period of July 2003 to April 12, 2006, the Board 
finds that with the exception of VA outpatient records from 
May, August, and November 2005 that noted range of motion 
that was "intact," the VA treatment records over this 
period reflect very limited mobility in the cervical spine.  
In addition, VA examination in October 2004 revealed that 
forward flexion was from 0 to 20 degrees (normal is 0 to 45), 
and that there was painful motion throughout the entire 
motion range.  Moreover, extension was limited to 10 degrees, 
and there was 0 degrees of bilateral rotation.  Consequently, 
giving the veteran the benefit of the doubt, the Board finds 
that a 30 percent rating is warranted for severe limitation 
of cervical spine motion for the period prior to April 12, 
2006 under former Diagnostic Code 5290.

The Board also finds that painful motion is contemplated in 
the newly assigned 30 percent rating for cervical strain, 
myositis and DJD in the cervical area prior to April 12, 
2006.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The newly assigned 30 percent rating 
for the veteran's cervical disability prior to April 12, 2006 
is the highest rating available for limitation of motion of 
the cervical spine under former Diagnostic Code 5290, and it 
is therefore not necessary to consider whether 38 C.F.R. § 
4.40 and 4.45 are even applicable.  See Johnston, supra.  
Since arthritis is also rated based on limited motion, this 
would also not entitle the veteran to a higher rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

There is also no medical evidence of a fractured vertebra, 
ankylosis of the entire spine, or unfavorable ankylosis of 
the cervical spine so as to entitle the veteran to a higher 
rating for his service-connected cervical spine disability 
under former Diagnostic Codes 5285, 5286, and 5287.

A rating in excess of 30 percent prior to April 12, 2006 or 
in excess of 40 percent after April 12, 2006 is also not 
warranted under the revisions to the criteria for injuries to 
the spine effective on and after September 23, 2002.  Here, 
there is simply no medical evidence of incapacitating 
episodes that have been shown to require periods of bed rest 
made necessary by virtue of the veteran's cervical spine 
disability that have been prescribed and treated by a 
physician.  In addition, the veteran's orthopedic disability 
in the cervical spine has been assessed at 30 percent 
disabling before April 12, 2006 and as 40 percent disabling 
after April 12, 2006 based on limitation of motion that is 
mechanical in nature.  However, while there is diagnostic 
evidence of disc disease, there are no objective clinical 
findings of neurological impairment to match the veteran's 
complaints, a claim for service connection for disabilities 
of the upper extremities has been denied and not timely 
appealed, and at least one examiner has suggested that the 
veteran's peripheral neuropathy is related to nonservice-
connected diabetes mellitus.  Thus, the Board finds there is 
no basis to assign a separate, compensable rating for 
impairment of any nerve.  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, higher ratings would still not be warranted.  More 
specifically, while the Board has considered granting a 40 
percent rating for unfavorable ankylosis of the cervical 
spine prior to April 12, 2006 based on severely limited 
cervical spine motion evidenced prior to that date, the Board 
does not find sufficient evidence that the cervical spine was 
ankylosed either before or after April 12, 2006, and there is 
clearly no evidence of unfavorable ankylosis at any time.  
Moreover, unfavorable ankylosis of the entire spine has never 
been demonstrated.  The Board also notes that since 30 
percent is the highest rating available for cervical spine 
limitation of motion, for the same reasons set forth above, 
there would be no basis to assign a higher rating for pain 
after April 12, 2006.  See Johnston, supra.  

In summary, while the evidence supports the grant of a 30 
percent rating prior to April 12, 2006, the evidence is 
against a rating in excess of 40 percent after April 12, 2006 
under all applicable diagnostic codes.


Entitlement to Extraschedular Consideration

The Board also cannot conclude that the disability picture as 
to the veteran's cervical spine disability is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care with respect to this particular 
service-connected disability, and any interference in the 
veteran's employment is not beyond the average impairment of 
earning capacity contemplated by the regular schedular 
criteria.  Consequently, the evidence in this case does not 
warrant referral of the case to the Director, Compensation 
and Pension Service, for extra-schedular consideration.




ORDER

New and material evidence having been submitted, the claim 
for service connection for limitation of motion of the right 
lower extremity as directly related to service is reopened.

Entitlement to an initial 30 percent, but not greater, rating 
for cervical strain, myositis, and DJD in the cervical area 
prior to April 12, 2006, is granted, subject to the 
regulations applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 40 percent for cervical 
strain, myositis, and DJD in the cervical area is denied.


REMAND

Although the Board has determined that new and material 
evidence has been received to warrant the reopening of the 
claim for service connection for limitation of motion of the 
right lower extremity as directly related to service, the 
Board finds that further development is necessary with 
respect to the claim and the veteran's claim for service 
connection for limitation of motion of the left lower 
extremity, both as directly related to service and as 
secondary to service-connected disability.  More 
specifically, the Board has examined the opinions of the 
April 2006 VA joints examiner and finds them deficient in two 
respects.  First, although the VA joints examiner made 
statements that seemed to imply that he did not believe that 
any disability of either lower extremity was related to 
service, he did not offer a specific opinion in this regard, 
and there is in-service evidence of trauma to the right leg 
in September 1960 and July 1961.  In addition, while the 
examiner did offer an opinion that limitation of motion of 
the bilateral legs was not caused by or the result of his 
service-connected cervical spine disorder, he did not offer 
an opinion as to whether any disability manifested by 
limitation of motion of the legs increased in severity as a 
result of the veteran's cervical strain, myositis, and DJD in 
the cervical area that was not due to the natural progress of 
the disease.  Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, 
the Board finds that the veteran should be afforded a new VA 
orthopedic examination to appropriately address these issues.

With respect to the remaining claim for entitlement to TDIU, 
since the remand of the claims for service connection for 
limitation of motion of the lower extremities could have a 
bearing on entitlement to TDIU, the Board finds that any 
decision as to this claim must be held in abeyance pending 
the outcome of the above-noted development.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Board further finds, 
however, that in view of the fact that the record only 
contains opinions that comment on the veteran's 
unemployability as related to both his service-connected and 
nonservice-connected disability, the veteran should also be 
afforded an appropriate general medical examination to 
address whether his service-connected disabilities preclude 
him securing or following a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for the veteran, dated since 
October 2007.

2.  The veteran should be afforded an 
appropriate VA orthopedic examination 
to determine the nature and etiology of 
any disability associated with 
limitation of motion of the lower 
extremities.  The veteran's claims file 
should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any disability associated 
with limitation of motion of the lower 
extremities is related to the veteran's 
active service.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any disability associated 
with limitation of motion of the lower 
extremities is related to his service-
connected cervical strain, myositis, 
and DJD in the cervical area.  

The examiner is also specifically 
requested to provide an opinion as to 
whether it is at least as likely as not 
that some quantifiable component of any 
disability associated with limitation 
of motion of the lower extremities 
represents an increase beyond normal 
progress as a result of his service-
connected cervical spine disorder.  If 
such aggravation is found present, the 
examiner should address the following 
medical issues: (1) The baseline 
manifestations of any disability 
associated with limitation of motion of 
the lower extremities found present 
prior to aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected cervical spine 
disorder based on medical 
considerations; and (3) The medical 
considerations supporting an opinion 
that increased manifestations of 
disability associated with limitation 
of motion of the lower extremities are 
proximately due to the service-
connected cervical spine disorder.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  After the above development has 
been accomplished, the veteran should 
also be afforded a VA general medical 
examination.  The claims folder and a 
copy of this remand are to be made 
available to the examiner for review in 
conjunction with the examination.  All 
studies deemed necessary by the 
examiner are to be performed.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities (cervical strain, 
myositis, and DJD in the cervical area 
and any other service-connected 
disability), as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities 
would be limited because of the 
veteran's service-connected 
disabilities and whether any limitation 
on the veteran's employment is likely 
to be permanent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Readjudicate the issues on appeal.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M.BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


